Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 1 of 30 PageID #: 4020


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Robert J. Cleary
January 15, 2019                                                                                                        Member of the Firm
                                                                                                                        d +1.212.969.3340
                                                                                                                        f 212.969.2900
By ECF                                                                                                                  rjcleary@proskauer.com
                                                                                                                        www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:        United States v. Dan Zhong
                        Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

       We write to provide the Court with a further update concerning efforts to stipulate to the
testimony of witnesses who are the subject of Mr. Zhong’s pending motion for Rule 15
depositions. In response to the government’s request yesterday, we have provided our interview
notes of proposed Rule 15 witness Kezi Wang (attached as Exhibit A).

       We will promptly update the Court with any further developments concerning the parties’
discussions.

                                                                                                Respectfully submitted,


                                                                                                /s/ Robert J. Cleary
                                                                                                Robert J. Cleary
cc:          AUSA Alexander A. Solomon (by ECF)
             AUSA Ian C. Richardson (by ECF)
             AUSA Craig R. Heeren (by ECF)


Encl.




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 2 of 30 PageID #: 4021




                            EXHIBIT A
       Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 3 of 30 PageID #: 4022


Benavidez, Brittany N.

From:                             Komaroff, William C.
Sent:                             Tuesday, January 15, 2019 11:28 AM
To:                               Heeren, Craig (USANYE); Solomon, Alexander (USANYE); Richardson, Ian (USANYE) 1
Cc:                               Cleary, Robert J.; Snell, Dietrich L.; Springer, Samantha; Benavidez, Brittany N.
Subject:                          RE: U.S. v. Zhong (16-cr-614)
Attachments:                      20190115102710.PDF; 20190115102640.PDF


Attached please find the notes of our interview of Kezi Wang. We do not have a contract for Mr. Wang. As we noted in
our letter of January 11, if we are able to reach a stipulation with regard to Mr. Wang’s testimony, we will promptly
undertake the same exercise with respect to the other witnesses. Please let us know as soon as possible if we can
stipulate to Mr. Wang’s testimony.

Regards,

William C. Komaroff
Partner

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.3975
f 212.969.2900
wkomaroff@proskauer.com


From: Heeren, Craig (USANYE) <Craig.Heeren@usdoj.gov>
Sent: Monday, January 14, 2019 6:26 PM
To: Benavidez, Brittany N. <bBenavidez@proskauer.com>; Solomon, Alexander (USANYE)
<Alexander.Solomon@usdoj.gov>; Richardson, Ian (USANYE) 1 <Ian.Richardson@usdoj.gov>
Cc: Cleary, Robert J. <RJCleary@proskauer.com>; Snell, Dietrich L. <dsnell@proskauer.com>; Komaroff, William C.
<wkomaroff@proskauer.com>; Springer, Samantha <SSpringer@proskauer.com>
Subject: RE: U.S. v. Zhong (16‐cr‐614)

Counsel:

As we explained in court, we are unable to negotiate any stipulation until we know what the witnesses are likely to
say. Accordingly, please provide to us any witness statements, including any all notes taken during your interviews of
the witnesses, as well as any evidence pertaining to these witnesses – most critically their labor contracts. Once you
provide those materials, we are willing to attempt to reach an appropriate resolution.

Regards,
Craig Heeren


Craig R. Heeren
Assistant United States Attorney
National Security and Cybercrime Section
United States Attorney's Office, EDNY
271 Cadman Plaza East
Brooklyn, New York 11201
                                                            1
         Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 4 of 30 PageID #: 4023
Phone: (718) 254‐6467
Email: craig.heeren@usdoj.gov
SIPR: craig.heeren@usdoj.sgov.gov
JWICS: craig.heeren@doj.ic.gov



From: Benavidez, Brittany N. <bBenavidez@proskauer.com>
Sent: Friday, January 11, 2019 4:24 PM
To: Solomon, Alexander (USANYE) <ASolomon@usa.doj.gov>; Richardson, Ian (USANYE) 1 <IRichardson1@usa.doj.gov>;
Heeren, Craig (USANYE) <CHeeren@usa.doj.gov>
Cc: Cleary, Robert J. <RJCleary@proskauer.com>; Snell, Dietrich L. <dsnell@proskauer.com>; Komaroff, William C.
<wkomaroff@proskauer.com>; Springer, Samantha <SSpringer@proskauer.com>
Subject: U.S. v. Zhong (16‐cr‐614)

Counsel:

Please see attached.

Brittany N. Benavidez
Associate

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.3188
f 212.969.2900
bbenavidez@proskauer.com

greenspaces
Please consider the environment before printing this email.




******************************************************************************************
************************************************************
This message and its attachments are sent from a law firm and may contain information that is confidential and
protected by privilege from disclosure.
If you are not the intended recipient, you are prohibited from printing, copying, forwarding or saving them.
Please delete the message and attachments without printing, copying, forwarding or saving them, and notify the
sender immediately.
******************************************************************************************
************************************************************




                                                              2
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 5 of 30 PageID #: 4024




                                     .
)~09
  ~~~«) ~e(qe
       %fgN iH




  4Nf49 N
          pp(g

           ~~
                   N.
                        483


                  4& (AS&-



                    5
                                     Ãl4(
                                         I
                                                 w




                                                       59NAjWC,        DVQ6 5HFLq~sh to Nude 4l%




                                                                             Af'~Ctsxa-
                                                                                                       (    C~~Agtk   fbi   Tu   g@tl&




      'P '         IA ildlh          -       &                   1    ~Axe 4Kz 4).


 ~5ktlNlg          N~KK()            iM           ~kHguk)



 4~'L~      ~44%          6, &m 5                         H~~A).        &4~3 P&h&

      lg    ilk     sN g'Ig Q g3g4] (fyQ ~g ggg(b/)                                            gag   g+~&
                                                                                          ~~




           &%05(t($        V, .                  A&3&&~c')           & kh5
      -
           $k     Ar4A.          +Jqx93                        Kal   HICK,



 'M   kid         tehwC'A44g
                                             p         y$. $y~g,

           &4. %i       f, tH,   v       $~       9)      lF    k4    KYuY

           %I,~ Wl (vK~                      f~      ~&   lF N~       ~3K3




                                                               (&e,mg: w ju         rug(e
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 6 of 30 PageID #: 4025




                        DNA.

         -   Q- A4$&p~.                c&   Wl4%W
                                  pAfylL
             tnNig(g              &PA          ~( K.


-
        tfPuv       m Ax(oi.                    fest    4g



        1bLF tukl0          lfi        u4IC&&
                                                 ) M         l% Bk(kt(C Fuleikk rtL+hfiff
               - f fbEt8c         ~s     fao    A}@SFI

                   -4@~            wlV         gtE      uF   whk   Ps AA9           AgN   wW   Qq   S   A.     CIAO   ee FeA

                    @4&@~ &g W6ubkfS.




         Pf(la      flgNl              %J 4W           iaaf: vYA   ill       INC'9



        4lgfg       45~~@                jH ikey         all)Q
                    lkgI, gj, g




    -    ('/llfA   Al     AW           s(, 9~&84 6 a'"             w.   '   ~ &wi    u[ ~y              $ re
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 7 of 30 PageID #: 4026




          - ~k1e55 4'fl, 40$R            T~ sA4H          H   4 44


 fiiuQ9    f(i5   iH   ta6     QCgU)l3       fg(6435      ~   ling    Ital fK zQt494 N,                fkl


           L&      Il&y, Phg]N)              fg        iso Fns(e           s&   gn8     ~     ~        WWO(e.

           484     kg~~ g g                   4        Pe!,v~g.




 lV14VVf+              8) f P     SCI'fit i(i,     (      i A F1 f)       N f"f

            L3    If     ff/   4'flb&sfj          &/     gN       llll,    lf   Aftug    p        ub    AHSH    W   WO.




 AxfiMNtaic~            ne@Aegi~         .    Lh   kt     LIAh.




                  &SSA    te&~         $~&l4&5           Ka    ~cue~       84   4')erj      lo-

                                                                          (!l'«ll,                       !)
                                  Ir(~&It(. LW




    -     3&Al~4%,       )k44H
          5%4@         ~        141( hKWd')             $Lg       9 riQ
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 8 of 30 PageID #: 4027




$~VPf               04&440       ~      &4+~%        vaA    $ 4+v       ~S-



          V-    = Saoc ~we

    g~          Al/p           +Soll   /Ia/g/~.           pg~           W~ll   /~    ~ ~L~,                  l~y   %go, l     I, ApuAa


                ~~9     c   ~    gAsg     ~S-,        ~     vc+   "~ ~&O F~ M                   O'A~M        W~%. ~~ @gap~~

                    O&~&     lees/m
   'Su(       I'O'D    "e5»         4&1/~'. ()os-%a~ Aw(rlo.                        e vs~)

 3 f@%    $4s549                                                                               uk'                  /'   &»
          4NI5L         ia&a   3a cflllefg     (     IN   -&~ )    '~    l44L (flllM   (   k    qo'     '&
                                                                                                             BH (R'4~
      -hatt~          4a       -~~ Nm -aAie4&'&               M           n~&)')     t+aw&gN[ Ai,                   v4NÃ        Nil F~g.




      ~'~ l4&5              &~'~ PHg      &l       itlloNS (if%0




              t9k 4ii
          -    &~     (44'fwuN

                               Oq      )Vf4(   &M    $~     ~~    wiggy
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 9 of 30 PageID #: 4028




 ~SZg e                                                 A

                  0 t, PM   k   V~&~

        g~    -       gg~   ~   wm       ( C~bt    J
                                              ~ jq!'g~~+ca          VC.       ~p        ~~(   C   @g.    ~M~t.   KC, Q
                                       G5 c'A%'~                          C




              -   ~&CD c~             Q~     a~=   Pc&~~
                            PCS       g A~
                                      +/~ g~ ~ w4 6 l~          + C~4N         W   Q    ~~0            c &$&wiamCSG
                      pggggQGp

                      ~4+w Ã~Wvew4o.               5~          Ne&SVFX         t~ ~e-      ~~ Kw~o~~
                      4     CW&W4&A      ~
  P4~~            ~No. o        ~      4C~~~~~         ~~4~-        a~wvM               QI, PktCu~dy     ~~ kSV4


                  ,    7%@a&                                                            8@($06
-Qy      ~a   w           (~"lt~ 543. W. A&4 f~~N 6~                                   AIIA5 L. h~[g           K.uklu~MIIN~
                            5W

                                  ~@4   NliQ&(7~1.     I, id   $i(~&)         giu('ll    ~hi%~    ~r
                                                                                                        p   ~4!iN.    Slit~   (if/lilies/
  [Q(H1 Vdu(N5
   bS'h~'~        %$&C $%l.
  V'~   & 4,~4-'~A               7'     @If&V Stkgl~w
    Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 10 of 30 PageID #: 4029




. V'-. sew]
-    $"~.- 4Wx




                          -
                              g.g    ~ ~~az~, ~i~                        ~ac. ~ 5~9~. ~~
-    A   3A 1&5 $~86)ts8                                                      gg$uiypt&+
         -
                 @       KA   444% 4f4Al)IN'               461   $~FA(     Ã099~ 5         ~8, ~A

                 fk9      g     ~r       a@Kg        ~ fW            5   446
             '    wdlWA                  &
                                             Pp$   - N&   wry 5      E   A.     Ppg.



             Wl     . $Q       fffg (gal, ~8,



                 Ave~         ( 'I   tF. Ice       3
     g~:         CP4&Ag              (       ~~~   jog'

     gv. Qq~        '~,'. lg&6(               $&   f~,    iH'tAt H




         .       Ltll.   ~Oi; HN               5Am&
         -       V&~l,    )~AC, ~k9451 i45l4
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 11 of 30 PageID #: 4030




     $U4A f

         &l&tlk         KM    (L~ ~~ xmaa3

         -~~~ ~~~w                e~s   ~~




                                     PzP     EYza Y~     ~zuP.   W/m      m &~Mrf~



                                                   fs &WPfzY
                  4~ E4lP         gi's    WWk       M~ay P~P.          FS~   ~& W Puz~~g   ~   r~wmw




               - ~/M

                 gpgy~
                             PPiA&W,
                             grtru
                                             ~
                                        ~&5 g sw
                                                        ~&A'PA    M8t~ ~~. P'~ S~~m eW
                                                         NP pgg& gg pg yp a4/S e /QQA. %.
                                                                                                ~.
                 4/~                         ~z     M          PPufsP-    ~y~ ~
            -
                                        ~
                             dm    dAbQ                 PAVO


                 ~asg 4u. Z~                   8&PArw~,        /~w     zw W alarm~   j' Z~ PW~~s
     /fiick'S4

                4bt/   EW1 df        8i'gf/~ .
           -     8 Hah       %)~)    Se      ~).
 -                 Ps'    &CW7          l/lb~& p      (2 ~o v'~~)

           -~~~        i~( u~ee ~&v, y
                         ill 4 lK &N~Al            uf fltSWA     FiNSLf




                              - Ml&' PÃ~(3
      'A&~''           "+       - h%hi~4!5l "~ 'jul
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 12 of 30 PageID #: 4031




                                    ji/CA'
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 13 of 30 PageID #: 4032
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 14 of 30 PageID #: 4033




                                                      p"gr



                                          ~p- (/W '
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 15 of 30 PageID #: 4034




                            f/diM~u@         Wc'W(
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 16 of 30 PageID #: 4035




                                           k    G(A~ Q(
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 17 of 30 PageID #: 4036
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 18 of 30 PageID #: 4037
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 19 of 30 PageID #: 4038
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 20 of 30 PageID #: 4039




                                                                           (g.V/




                                                                    ~
                                                                                  Jc~~
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 21 of 30 PageID #: 4040




                                            /-g//



                                           Qhw         —
                                                           /p)$




                                                             ~~         48~+4
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 22 of 30 PageID #: 4041
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 23 of 30 PageID #: 4042




                                             —~/~ex,      ~4 K
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 24 of 30 PageID #: 4043
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 25 of 30 PageID #: 4044
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 26 of 30 PageID #: 4045
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 27 of 30 PageID #: 4046




                                       Lk/-~rj)
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 28 of 30 PageID #: 4047
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 29 of 30 PageID #: 4048




                                           V&~Rl(/g,          ~~




                                            c&~&Bio~,
                                                               '
                                                                   -a, zu~ggj
Case 1:16-cr-00614-AMD Document 188 Filed 01/15/19 Page 30 of 30 PageID #: 4049




    .I i.



     ) f
     i'




     I




     i




     'I
          I
          j
    .II
     I
     l
   "'9 1"



     i

     t
                                                                 P uneW
     1




      i   I

          I




      I   I




          I
                                                 &~~i-+

                         "5
